Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159205(65)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CALEB GRIFFIN,                                                                                       Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                    SC: 159205                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 340480
                                                                    Genesee CC: 14-103977-NI
  SWARTZ AMBULANCE SERVICE,
           Defendant-Appellee,
  and
  SARAH ELIZABETH AURAND,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association of Ambulance
  Services to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  December 20, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 26, 2019

                                                                               Clerk